DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in application 16755487 on 04/10/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-25 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
A green sand treatment equipment monitoring system, comprising: 
an information collecting device that collects, in real time, data measured by equipment within green sand treatment equipment; and 
 compares, in real time, the collected data with a control value, and displays a diagnosis result if the diagnostic device determines that the collected data has deviated from the control value.
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (machine).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, a step of “compares, in real time, the collected data with a control value” is treated by the Examiner as belonging to mental process or mathematical relationship. The mental step represents that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claims 9, 18 and 21.

In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional elements/steps are: an information collecting device and displays. The above additional elements/steps (hardware or software – device) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A green sand treatment equipment monitoring system…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “an information collecting device… and  displays…” are also recited in generality which seem to merely be gathering data, displaying result and not really performing any kind of inventive activities to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 9, the additional elements/steps recite the similar additional elements/steps as of claim 1. The additional elements/steps are: an information collecting device, transmits a diagnosis result, a diagnosis result reception device and displays. The additional elements/steps (hardware or software – device) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A green sand treatment equipment monitoring system…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “an information collecting device…, transmits a diagnosis result…, a diagnosis result reception device… and displays…” are 
In claim 18, the additional elements/steps recite the similar additional elements/steps as of claim 1. The additional elements/steps (program/software – method) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A green sand treatment equipment monitoring method…” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technology environment or field of use. The additional elements/steps “collecting, in real time… and displaying...” are also recited in generality which seem to merely be gathering data, displaying result and not really performing any kind of inventive activities to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 21, the additional elements/steps recite the similar additional elements/steps as of claim 1. The additional elements/steps (program/software – method) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A green sand treatment equipment monitoring method…” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technology environment or field of use. The additional elements/steps “collecting, in real time…transmitting a diagnosis…, , the diagnosis result reception device… and displaying...” are also recited in generality which seem to merely be gathering data, transferring a result, receiving a result,  displaying a result and not really performing any kind of inventive 

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, the claims (2-8), (10-17), (19, 20, 23, 24) and (22, 25) comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claims 1, 9 , 18  and 21 (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claims 1, 9, 18 and 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-11, 15, 18, 19, 21-23 are rejected under 35 U.S.C. 102 (a) (1)/ (a) (2) as being anticipated by Chowdhary, US2016001355A1.

Regarding claim 1, Chowdhary discloses: A green sand treatment equipment monitoring system, comprising: 
	an information collecting device that collects, in real time, data measured by equipment within green sand treatment equipment (Chowdhary, Fig. 3(a) and 3(b) explains the procedure of obtaining the data related to the sand parameter); and 
	a diagnostic device that compares, in real time, the collected data with a control value, and displays a diagnosis result if the diagnostic device determines that the collected data has deviated from the control value (Fig. 2 display module 210, Fig. 3(a) and 3(b) para [0124] and [0126] explains correlating (compare) the current set of input values with the parameter values stored in the first repository, rejection value (control value) and rejection types stored in the second repository and the patterns stored in the third repository, and providing (displaying) correlation between the parameter values, the parameters, the rejections, and the rejection type for each of the instance (tells if the collected value has deviated from the control value).  

	Regarding claim 2, Chowdhary discloses: The green sand treatment equipment monitoring system according to claim 1, wherein the diagnostic device, if the collected data has deviated from the control value, further transmits an instruction to the equipment that has deviated from the control value (Para [0117], Fig. 2 explains the self-learning editor 280  communicates with the third repository 230 to store and update the corrected values of the rejections and the rejection types corresponding to the predictive/prescriptive solution generated).

	Regarding claim 3, Chowdhary discloses: The green sand treatment equipment monitoring system according to claim 2, wherein the instruction includes content for changing a setting condition in the equipment that has deviated from the control value (Fig. 3(b) Fig. para [0127] processing the correlated data and the parameters for determining at least a pattern (as condition) in the correlated data; [0128] deriving at least a multi-dimensional complex curve based on the pattern generated by processing at least a complex equation, wherein each of the multi-dimensional curve being a prescriptive/predictive solution to the pattern (as changing a setting)).  

	Regarding claim 5, Chowdhary discloses: The green sand treatment equipment monitoring system according to claim 1, wherein the diagnostic device further periodically generates a report based on the collected data (Para [0113], Fig. 1 reporting module 130 enables the user to generate and understand current condition of the system (foundry). Para [0113] The reporting module 130 communicates with the first repository 160 and the second repository 170 enables the foundry user to fetch data pertaining to .  

Regarding claim 9, Chowdhary discloses: A green sand treatment equipment monitoring system, comprising: 
	an information collecting device that collects, in real time, data measured by equipment within green sand treatment equipment (Chowdhary, Fig. 3(a) and 3(b) explains the procedure of obtaining the data related to the sand parameter);
	a diagnostic device that compares, in real time, the collected data with a control value, and transmits a diagnosis result if the diagnostic device determines that the collected data has deviated from the control value (Fig. 3(a) and 3(b) para [0124] and [0126] explains correlating (compare) the current set of input values with the parameter values stored in the first repository, rejection value (control value) and rejection types stored in the second repository and the patterns stored in the third repository, and providing (communicating or displaying) correlation between the parameter values, the parameters, the rejections, and the rejection type for each of the instance (tells if the collected value has deviated from the control value ); and
	a diagnosis result reception device that receives and displays the diagnosis result (para [0076] explains the system comprises a display module (Fig. 2, 210) cooperating with the processor and the predictive-prescriptive module, the display module configured to display the predictive/prescriptive solution including a degree of probability and the correlated data which is graphically represented in a user readable format).

claim 10, Chowdhary discloses: The green sand treatment equipment monitoring system according to claim 9, wherein the diagnosis result reception device transmits an instruction to the diagnostic device, and the diagnostic device transmits the instruction to the equipment that has deviated from the control value (Fig. 2, para [0117] The self-learning editor 280 is enabled to communicate with the pattern forming engine 260, the prescriptive-predictive module 270 (as a result receiving device), Fig. 2 explains the self-learning editor 280 the communicates with the third repository 230 to store and update the corrected values of the rejections and the rejection types corresponding to the predictive/prescriptive solution generated).

	Regarding claim 11, Chowdhary discloses: The green sand treatment equipment monitoring system according to claim 10, wherein the instruction includes content for changing a setting condition in the equipment that has deviated from the control value (Fig. 3(b) Fig. para [0127] processing the correlated data and the parameters for determining at least a pattern (as condition) in the correlated data; [0128] deriving at least a multi-dimensional complex curve based on the pattern generated by processing at least a complex equation, wherein each of the multi-dimensional curve being a prescriptive/predictive solution to the pattern (as changing a setting)).

	Regarding claim 15, Chowdhary discloses: The green sand treatment equipment monitoring system according to laim 9, wherein the diagnostic device further periodically generates a report based on the collected data and transmits the report to the diagnosis result reception device (Fig. 1, para [0113] reporting module 130 enables the user to generate and understand current condition of the system (foundry)).

	Regarding claim 18, Chowdhary discloses: A green sand treatment equipment monitoring method, comprising: 
	collecting, in real time, data measured by equipment within green sand treatment equipment (Chowdhary, Fig. 3(a) and 3(b) explains the procedure of obtaining the data related to the sand parameter); and 
	comparing, in real time, the collected data with a control value, and displaying a diagnosis result upon determining that the collected data has deviated from the control value (Fig. 2 display module 210, Fig. 3(a) and 3(b) para [0124] and [0126] explains correlating (compare) the current set of input values with the parameter values stored in the first repository, rejection value (control value) and rejection types stored in the second repository and the patterns stored in the third repository, and providing (displaying) correlation between the parameter values, the parameters, the rejections, and the rejection type for each of the instance (tells if the collected value has deviated from the control value).

	Regarding claim 19, Chowdhary discloses: A green sand treatment equipment monitoring method according to claim 18, wherein an instruction is transmitted to the equipment that has deviated from the control value (Fig. 2, para [0117] explains the self-learning editor 280 the communicates with the third repository 230 to store and update the corrected values of the rejections and the rejection types corresponding to the predictive/prescriptive solution generated).
	
	Regarding claim 21, Chowdhary discloses: A green sand treatment equipment monitoring method, comprising:
	collecting, in real time, data measured by equipment within green sand treatment equipment (Chowdhary, Fig. 3(a) and 3(b) explains the procedure of obtaining the data related to the sand parameter); 
	a diagnostic device comparing, in real time, the collected data with a control value, and transmitting a diagnosis result to a diagnosis result reception device if the diagnostic device determines that the collected data has deviated from the control value (Fig. 3(a) and 3(b) para [0124] and [0126] explains correlating (compare) the current set of input values with the parameter values stored in the first repository, rejection value (control value) and rejection types stored in the second repository and the patterns stored in the third repository, and providing (communicating or displaying) correlation between the parameter values, the parameters, the rejections, and the rejection type for each of the instance (tells if the collected value has deviated from the control value ); and 
	the diagnosis result reception device receiving and displaying the diagnosis result (para [0076] explains the system comprises a display module (Fig. 2, 210) cooperating with the processor and the predictive-prescriptive module, the display module configured to display the predictive/prescriptive solution including a degree of probability and the correlated data which is graphically represented in a user readable format).
	
	Regarding claim 22, Chowdhary discloses: A green sand treatment equipment monitoring method according to claim 21, wherein the diagnosis result reception device transmits an instruction to the diagnostic device, and the diagnostic device transmits the instruction to the equipment that has deviated from the control value (Fig. 2, para [0117] The self-learning editor 280 is enabled to communicate with the pattern forming engine 260, the prescriptive-predictive module 270 (as a result receiving device), Fig. 2 explains the self-learning editor 280 the communicates with the third repository 230 to store and update the corrected values of the rejections and the rejection types corresponding to the predictive/prescriptive solution generated).

	Regarding claim 23, Chowdhary discloses: The green sand treatment equipment monitoring method according to laim 18, wherein the data is also collected if the equipment has failed, or if trouble has occurred in the equipment (Fig. 1 reporting module 130 enables the user to generate and understand current condition of the system (foundry)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary US2016001355A1 applied to claim 1 and 9 respectively in view of Reiss US20030014145A1.
 discloses: The green sand treatment equipment monitoring system according to claim 2, however chowdhary explicitly does not disclose wherein the instruction includes content for stopping the equipment that has deviated from the control value.
Reiss teaches wherein the instruction includes content for stopping the equipment that has deviated from the control value (claim 51, The computer-readable medium of claim 46, further comprising computer readable instructions for terminating said processing upon detection of a fault condition).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Reiss (directed to stopping the system when a fault is detected) into Chowdhary (directed to diagnostic information of the system) for the purpose of obtaining a better diagnostic result of the system by utilizing an instruction of stopping the system upon detecting a faulty condition as explained by Reiss.

Regarding claim 12, Chowdhary discloses: The green sand treatment equipment monitoring system according to claim 10, however chowdhary explicitly does not disclose wherein the instruction includes content for stopping the equipment that has deviated from the control value.
Reiss teaches wherein the instruction includes content for stopping the equipment that has deviated from the control value (claim 51, The computer-readable medium of claim 46, further comprising computer readable instructions for terminating said processing upon detection of a fault condition).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary US2016001355A1 applied to claim 9 in view of Kong US20130188046A1.
Regarding claim 13, Chowdhary discloses: The green sand treatment equipment monitoring system according laim 9, however Chowdhary explicitly does not disclose wherein transmission and reception between the diagnostic device and the diagnosis result reception device is performed by email.
Kong teaches wherein transmission and reception between the diagnostic device and the diagnosis result reception device is performed by email (Para[0125] The controller 210 may output a diagnosis result to the displaying unit 240, and depending on settings, may transmit the diagnosis result to the service center 300 through the communication unit 290 or may transmit the diagnosis result to a destination registered in user information, for example, the user's email account or user's terminal).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Kong (directed to communication of diagnostic result through email) into Chowdhary (directed to diagnostic information of the system) for the purpose of transmitting and receiving the diagnostic result by utilizing email as explained by Kong.

Claims 6, 16, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary US2016001355A1 applied to claim 1, 9, 18 and 21 respectively in view of Welch, US20020113877A1.

	Regarding claim 6, Chowdhary discloses: The green sand treatment equipment monitoring system according to claim 1, However Chowdhary does not disclose wherein the diagnostic device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value.
	Welch teaches wherein the diagnostic device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value (Para [0030], the remote device displays information in an aural or visual form, and preferably conveys information concerning the location of the equipment, time of the alarm or fault, and nature of the alarm or fault).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Welch (directed to remote monitoring) into Chowdary (directed to diagnostic information of the system) for the purpose of obtaining diagnostic result and the location information of the equipment by utilizing a remote monitoring system as explained in Welch.

	
	
claim 16, Chowdhary discloses: The green sand treatment equipment monitoring system according to laim 9, However Chowdhary does not disclose wherein the diagnosis result reception device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value.  
	Welch teaches wherein the diagnosis result reception device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value (Para [0030], the remote device displays information in an aural or visual form, and preferably conveys information concerning the location of the equipment, time of the alarm or fault, and nature of the alarm or fault).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Welch (directed to remote monitoring) into Chowdary (directed to diagnostic information of the system) for the purpose of obtaining diagnostic result and the location information of the equipment by utilizing a remote monitoring system as explained in Welch.

	Regarding claim 20, Chowdhary discloses: The green sand treatment equipment monitoring method according to laim 18 However Chowdhary does not disclose wherein when displaying the diagnosis result, location information of the equipment that has deviated from the control value is provided.
	Welch teaches wherein when displaying the diagnosis result, location information of the equipment that has deviated from the control value is provided (Para [0030], the remote device displays information in an aural or visual form, and preferably conveys information .
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Welch (directed to remote monitoring) into Chowdary (directed to diagnostic information of the system) for the purpose of obtaining diagnostic result and the location information of the equipment by utilizing a remote monitoring system as explained in Welch.

	Regarding claim 25, Chowdhary discloses: The green sand treatment equipment monitoring method according to laim 21 However Chowdhary does not disclose wherein the diagnosis result reception device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value.
	Welch teaches wherein the diagnosis result reception device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value (Para [0030], the remote device displays information in an aural or visual form, and preferably conveys information concerning the location of the equipment, time of the alarm or fault, and nature of the alarm or fault).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Welch (directed to remote monitoring) into Chowdary (directed to diagnostic information of the system) for the purpose of obtaining diagnostic result and the location information of the equipment by utilizing a remote monitoring system as explained in Welch.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over in combination of Chowdhary US2016001355A1 and Welch, US20020113877A1 as applied to claim 6 in view of Szemkus US20110307219A1.
	Regarding claim 7, Chowdhary in view of Welch discloses: The green sand treatment equipment monitoring system according to claim 6, However Chowdhary in view of Welch does not disclose wherein the location information further includes location information of the green sand treatment equipment.
Szemkus teaches wherein the location information further includes location information of the green sand treatment equipment (Para [0002], explains the invention relates to a method for the diagnostic monitoring of the operating state of a plurality of technical machines, in particular wind turbines, distributed among different locations by receiving status codes output ( both normal or abnormal status of the system) by at least one programmable logic control (PLC) system arranged on the machine side, an exchange of information being carried out with remote monitoring units which are arranged outside the technical machines , at a distance therefrom, and are constructed separately (as provides the information of each green sand treatment equipment).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Szemkus (directed to remote monitoring of each machine) into Chowdary in view of Welch (directed to identifying the location information of the faulty system) for the purpose of obtaining diagnostic result and the location information of each equipment by utilizing a remote monitoring system as explained in Szemkus.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary US2016001355A1 applied to claim 1and 9 respectively in view of Nishiuchi, US20170017232A1.

Regarding claim 8, Chowdhary discloses: The green sand treatment equipment monitoring system according to claim 1, However Chowdhary does not disclose wherein the equipment is at least one selected from among a water feeding device proportional to sand temperature and moisture. a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand.
Nishiuchi teaches wherein the equipment is at least one selected from among a water feeding device proportional to sand temperature and moisture. a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand (Nishiuchi, Fig. 1 to 9 explains A monitoring and diagnosis system collects results of the failure diagnosis performed by the monitoring subsystem and pieces of operation state information of the plant apparatus which are consolidated by the monitoring subsystem, a plurality of sensors 12 (as sensors for sand temperature and moisture, a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand) that acquire operation state information of the plant apparatus 11 (as a green sand treatment equipment)).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nishiuchi, (directed to monitoring particular 

	Regarding claim 17, Chowdhary discloses: The green sand treatment equipment monitoring system according to laim 9, However Chowdhary does not disclose wherein the equipment is at least one selected -5-New U.S. Patent Application from among a water feeding device proportional to sand temperature and moisture, a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand.
	Nishiuchi teaches wherein the equipment is at least one selected -5-New U.S. Patent Application from among a water feeding device proportional to sand temperature and moisture, a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand (Nishiuchi, Fig. 1 to 9 explains A monitoring and diagnosis system collects results of the failure diagnosis performed by the monitoring subsystem and pieces of operation state information of the plant apparatus which are consolidated by the monitoring subsystem, a plurality of sensors 12 (as sensors for sand temperature and moisture, a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand) that acquire operation state information of the plant apparatus 11 (as a green sand treatment equipment)).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nishiuchi, (directed to monitoring particular .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary US2016001355A1 applied to claim 9 in view of Szemkus, US US20110307219 A1 and Park, US20110231413.
Regarding claim 14, Chowdhary discloses: The green sand treatment equipment monitoring system according to laim 9, However Chowdhary does not disclose wherein the diagnosis result reception device changes a color of the diagnosis result with respect to other display content and displays the display content.
Combination of Nishiuchi and Park teaches wherein the diagnosis result reception device changes a color of the diagnosis result with respect to other display content and displays the display content (Nishiuchi, US20170017232 A1, Fig. 1 to 9 explains A monitoring and diagnosis system collects results of the failure diagnosis performed by the monitoring subsystem and pieces of operation state information of the plant apparatus which are consolidated by the monitoring subsystem, a plurality of sensors 12 (as for sensors like sand temperature and moisture. a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand) that acquire operation state information of the plant apparatus 11 (as green sand treatment equipment)
Park, US20110231413 para [0043] In addition, the first feedback UI 120 changes the color of the input window to which the tag is input based on the result of .
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nishiuchi, (directed to locating particular system in the equipment) and Park (directed to changing the color of the diagnostic result) into Chowdary (directed to diagnostic information of the system) for the purpose obtaining diagnostic result and the location information in the equipment by utilizing plurality of sensor in the monitoring system as explained in Szemkus and color indicator for the result as explained in Park.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary US2016001355A1 applied to claim 21 in view of Buck, US20070277538A1.
	Regarding claim 24, Chowdhary discloses: The green sand treatment equipment monitoring method according to claim 23, however chowdhary does not disclose wherein the data is also collected if the equipment has failed due to human error, or if trouble has occurred in the equipment due to human error.
	Buck teaches wherein the data is also collected if the equipment has failed due to human error, or if trouble has occurred in the equipment due to human error (Buck, para [0033] The controller 500 writes sensor data and other inputs to a history log data structure for retrieval and use in diagnosing faults, malfunction, human error, etc. relative to the operation of the refrigeration unit 100).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Buck (directed to identifying equipment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T./Examiner, Art Unit 2863           

/NATALIE HULS/Primary Examiner, Art Unit 2863